Dismissed by Supreme Court, November 3, 2014



                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1179


CAROLYN E. O’CONNOR,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:14-cv-00109-JRS)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,    Chief    Judge,   and   HAMILTON   and     DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carolyn E. O’Connor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carolyn E. O’Connor appeals the district court’s order

denying motion for leave to file a complaint because she failed

to comply with the pre-filing injunction imposed by that court

in 2006.        We have reviewed the record and find no reversible

error.    Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.      O’Connor v. Virginia, No. 3:14-cv-00109-JRS (E.D. Va.

Feb. 18, 2014).          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented     in   the

materials      before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                        2